UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31261 AMANASU TECHNO HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-031508 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practiable date: 46,756,300 as of November 15, 2013. AMANASU TECHNO HOLDINGS CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS Reference Section Name Page PART I Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Default Upon Senior Securities 10 Item 4. Mine Safety Disclosure 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures Signatures 11 PART I ITEM 1. FINANCIAL STATEMENTS AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December 31, ASSETS Cash $ $ Total current assets Other Assets - due from affiliate - Total Assets $ $ LIABILITIES & STOCKHOLDER'S DEFICIT Current Liabilities: Advance $ $ Advances from shareholder and officers Interest due to shareholder and officers Rent due to officer Accrued expenses Total current liabilities Stockholders' Deficit: Common Stock: authorized 100,000,000 shares of $.001 par value;46,756,300 and46,706,300 shares issued and outstanding, respectively Additional paid in capital Paid in capital options Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 1 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE Three Month Periods Ended September 30, 2013 and 2012, and For the Period December 1, 1997 (Date of Inception of Development Stage) to September 30,2013 (Unaudited) Revenue $ - $ - Cost of Goods Sold - - Gross Profit - - Selling and administrative expenses Write off of inventory - - Impairment expense - - Total expenses of continuing entity ) Operating loss of continuing entity ) ) Other Income (Expense): Interest Income - - Other Income - - Interest Expense ) ) Net loss from continuing operations ) ) Net loss from discontinued operations - - Net loss accumulated during development stage ) ) Other comprehensive loss of discontinued entity Foreign currency translation adjustments - - Total Comprehensive Loss- continuing operations ) ) Total comprehensive loss-discontinued entity - - Total comprehensive loss $ ) $ ) Loss per share - Basic and Diluted-continuing entity $ - $ - Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 2 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE Nine Month Periods Ended September 30, 2013 and 2012, and For the Period December 1, 1997 (Date of Inception of Development Stage) to September 30,2013 (Unaudited) December 1, 1997 (Date of Inception of Development Stage) to September 30, Revenue $ - $ - $ Cost of Goods Sold - - Gross Profit - - Selling and administrative expenses Write off of inventory - - Impairment expense - - Total expenses of continuing entity Operating loss of continuing entity ) ) ) Other Income (Expense): Interest Income - - 4 Other Income - - Interest Expense ) ) ) Net loss from continuing operations ) ) ) Net loss from discontinued operations - ) ) Net loss ) ) ) Foreign currency translation adjustments - ) ) Total Comprehensive Loss- continuing operations ) ) ( 1,278,532 ) Total comprehensive loss-discontinued entity - ) ) Total comprehensive loss $ ) $ ) ) Loss per share - basic and diluted-continuing entity $ - $ - Loss per share-basic and diluted – discontinued entity $ - $ - Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 3 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Month Periods Ended September 30, 2013 and 2012 and For the Period December 1, 1997 (Date of Inception of Development Stage) to September 30, 2013 December 1, 1997 (Date of Inception of Development Stage) To September 30, CASH FLOWS FROM OPERATIONS Net loss from continuing operations $ $ $ Adjustments to reconcile net loss to net cash consumed by operating activities of continuing operations Charges not requiring outlay of cash: Depreciation - - Impairment - - Equity items issued for services - - Changes in assets and liabilities: Increase (decrease) in accrued expenses Increases in accrued interest payable to related parties Net Cash Consumed By Operating Activities of Continuing Operations ) Net Cash Consumed by Operating Activities of Discontinued Operations - Cash Consumed by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of automobile - - Advance to affiliate ) - Payment of amounts due for licensing agreements - - Proceeds of sale of subsidiary - Net Cash (Consumed) Provided by Investing Activities of Continuing Operations ) Net Cash Consumed by Investing Activities of Discontinued Operations - Cash (Consumed) Provided by Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of short term loan - - Advance received - - Issuances of common stock to investors - Shareholder deposits for common stock - - Proceeds of loans from shareholder and officers - Repayment of loans from shareholder and officers ) Advances from affiliate - - Repayment of advances from affiliate - - Net Cash Provided By Financing Activities of Continuing Operations Total Cash Provided by Financing Activities of Discontinued Operations - - Cash Provided by Financing Activities Net Change In Cash Continuing Operations Discontinued Operations - - Cash balance, beginning of period - Continuing Operations - Discontinued Operations - 53 Cash balance, end of period - Continuing Operations $ $ $ The accompanying notes are an integral part of these financial statements. 4 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2013 (Unaudited) 1. BASIS OF PRESENTATION The unaudited interim consolidated financial statements of Amanasu Techno Holdings Corporation ("the Company") as of September 30, 2013 and December 31,2012 and for the three and nine month periods ended September 30, 2013 and 2012, and the period from inception through September 30, 3013, have been prepared in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations for the three and nine month periods ended September 30, 2013 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2013. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2012. 2. GOING CONCERN UNCERTAINTY The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company had a material working capital deficiency, an accumulated deficit, and a record of continuing losses. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. 3. SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION There was no cash paid for interest or income taxes during either of the periods presented. 4. SALE OF SUBSIDIARY AND DISCONTINUED OPERATIONS On February 7, 2012, the Company sold its interest in a subsidiary, Amanasu Support Corporation, to its parent for $10,000 cash. This was a transaction between companies under common control. For that reason, no gain or loss was recognized. The subsidiary had an excess of liabilities over the assets transferred; the excess was added to paid in capital. The operations of the subsidiary are deemed discontinued and the statements of operations and cash flows distinguish between continuing and discontinued operations. 5. SALE OF CAPITAL STOCK On June 13, 2013 50,000 shares of common stock were sold for $50,000 to a non-related party. 5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Form 10Q contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E the Securities Exchange Act of 1934, as amended and such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" describe future expectations, plans, results, or strategies and are generally preceded by words such as "may," "future," "plan" or "planned," "will" or "should," "expected," "anticipates," "draft," "eventually" or "projected." You are cautioned that such statements are subject to a multitude of risks and uncertainties that could cause future circumstances, events, or results to differ materially from those projected in the forward-looking statements, including the risks that actual results may differ materially from those projected in the forward-looking statements as a result of various factors, and other risks identified in a companies' annual report on Form 10-KSB and other filings made by such company with the United States Securities and Exchange Commission. You should consider these factors in evaluating the forward-looking statements included herein, and not place undue reliance on such statements. The following discussion should be read in conjunction with the Company's Financial Statements, including the Notes thereto, appearing elsewhere in this Quarterly Report and in the Annual Report for the year ended December 31, 2012. COMPANY OVERVIEW Amanasu Techno Holdings Corporation ("Company") was incorporated in the State of Nevada on December 1, 1997 under the name of Avani Manufacturing (China) Inc. The Company changed its name to Genesis Water Technology on August 17, 1999, and to Supreme Group International, Inc. on December 24, 2000. On June 7, 2001, it changed its name to Amanasu Technologies Corporation. It changed its name again on December 21, 2007 to Amanasu Techno Holdings Corporation.The Company is a development stage company, and has not conducted any operations or generated any revenue since its inception. The Company's principal offices are located at 445 Park Avenue Center 10th floor New York, NY 10022, Telephone: 212-836-4727 . The Tokyo branch is located at 3-7-11 Azabujuubann Minato-Ku Tokyo Japan. Telephone: 03-3451-8870. Current On February 7, 2012, Amanasu Support Company, a wholly owned subsidiary, was sold to Amanasu Corporation (Japan), the parent company of Amanasu Techno Holdings. The Company intends to raise capital in order to manufacture and market 2 technologies which the Company believes have great market potential. The first technology is a fast microbe detection system for processed and unprocessed foods, called Biomonitec Glaze by NMG Inc, a Japanese corporation. Traditional microbe level detection systems take at least 24 hours to process; however, this mobile system can process the same information in 15 minutes. The Company is currently searching for investment partners to fund initial sales and marketing efforts. The second technology is an automated personal waste collection and cleaning machine, Haruka (formerly "Heartlet"), developed by Nanomax Corporation in Japan. The Haruka is a machine used in retirement homes, hospitals, and even in private residences. The Haruka allows the patient maximum comfort. The Haruka lowers the burden on the caretaker with an automated cleaning system. This machine is the only machine in its class to have a 90% government rebate, which the company believes makes the technology extremely competitive even in the current global economic crisis. The company obtained sales and manufacturing rights to the Haruka brand and is now seeking manufacturing partners. 6 History The Company is a development stage company and significant risks exist with respect to its business (see "Cautionary Statements" below). The Company received the exclusive worldwide rights to a high efficiency electrical motor and a high-powered magnet both of which are used in connection with an electrical motor scooter. The technologies were initially acquired under a license agreement with Amanasu Corporation, formerly Family Corporation. Amanasu Corporation, a Japanese company and the Company's largest shareholder, acquired the rights to the technologies under a licensing agreement with the inventors. Amanasu Corporation subsequently transferred the right to the Company, and the Company succeeded to the exclusive worldwide rights. Atsushi Maki, a director and officer of the Company, is the sole shareholder of Amanasu Corporation. At this time, the Company is not engaged in the commercial sale of any of its licensed technologies. Its operations to date have been limited to acquiring the technologies, constructing four proto-type motor scooters and various testing of the technologies and the motor scooter. The market place for electric scooters has become intensely competitive, thus offering rapid battery recharge time and more economical sale prices are prerequisites to compete successfully. To meet the economical sale price requirement the Company planned to conduct their manufacturing in China to reduce cost, and hoped it would meet the Company's expectations; however, significant difficulty with protecting the Company's proprietary technology unexpectedly emerged. In addition to proprietary issues, there were major concerns in customer service follow-ups (i.e. product warranty, maintenance, etc). The Company realized that with minimal control of the manufacturing standards in China, the result of safety related incidents, if not managed appropriately, would prove to be an overwhelming liability for the Company. To solve the two major issues, the Company decided to initiate a cooperative with a company that already produces completed electric scooters in a successful marketing condition. Evader Motersports, Inc. ("Evader"), an electric motorcycle producer, entered into an International Distributor Agreement, whereby the Company is appointed as an exclusive distributor of Evader products. Evader, in turn, would manage customer-service concerns. The Company was granted the exclusive rights for the motorcycle retail industry in Japan, with the right to include other marketing channels provided that it was agreed upon by both parties. The Company also considered Evader as a prospective company to share its technology with to create improved and more advanced electric scooters. The Company believed that with a combined effort using both companies' resources and technology, the resulting product would make a stronger impact on the market. Further marketing research was carried out comparing current electric scooters on the market and Evader's scooters. The research concluded that further refinement in several areas were required. First the retail price of the Evader scooters was too high to be competitive in the Japanese market. The research also found that a new company recently began importing electric scooters from China to Japan directly. The quality of their product is unclear; however, the retail price of the new company's product effectively competes in the Japanese market. The refinements needed to make the Evader scooters competitive economically would take too much time, thus the Company has decided to discontinue business relations with Evader, and abandon the electric scooter project; however, the Company still holds the related patents. 7 PRODUCTS Automated Human Waste Disposal Unit “Haruka” This technology collects human waste of hospital, and other care facility patients on an individual basis through an automated system (patents pending). The non-invasive collection mechanism is fastened to patient, which in turn is connected to the collector itself. The part attached to the patient contains several cleaning mechanisms, which are activated automatically through the unit's controller. The collection unit can then be emptied by an attending care professional when the unit is full. The Company believes that the hospital, and related care industries will greatly benefit from this form of technology. With an automated system, care professional will be able to more effectively allocate their time to more critical patient needs, while at the same time the patient is provided with more comfort. The Company plans to utilize government health care initiatives to reduce the cost to the purchaser (varies by market), which the company believes is the cornerstone to the project that will in turn help revolutionize the care industry. The Company believes that the Haruka is a Class I medical device, which has a much shorter approval process. The Company has tentative plans for production, however, cannot guarantee this schedule. PLAN OF OPERATION The Company is a development stage corporation. It has not commenced its planned operations of manufacturing and marketing.Its operations to date have been limited to conducting various tests on its technologies. The Company will continue to develop and market two technologies which the Company believes have great market potential. The first technology is a fast microbe detection system for processed and unprocessed foods, called Biomonitec Glaze by NMG Inc, a Japanese corporation. Traditional microbe level detection systems take at least 24 hours to process; however, this mobile system can process the same information in 15 minutes. The Company is currently searching for investment partners to fund initial sales and marketing efforts. The second technology is an automated personal waste collection and cleaning machine Haruka (formerly "Heartlet"), developed by Nanomax Corporation in Japan. The Haruka is a machine used in retirement homes, hospitals, and even in private residences. The Haruka allows the patient maximum comfort. The Haruka lowers the burden on the caretaker with an automated cleaning system. This machine is the only machine in its class to have a 90% government rebate, which the company believes makes the technology extremely competitive even in the current global economic crisis. The company obtained sales and manufacturing rights to the Haruka brand and iscurrently seeking, manufacturing partners. The Company will also be concentrating its efforts on capital raising efforts to enter into the NASDAQ Global Market. The Company satisfies all entry requirements, except for investment capital. The Company's target is to raise $30,000,000 of capital. As stated above, the Company can not predict whether or not it will be successful in its capital raising efforts and, thus, be able to satisfy its cash requirements for the next 12 months. If the Company is unsuccessful in raising at least $165,000, it may not be able to complete its plan of expanding operations as discussed above. The company is expecting to gain the capital from issuing and selling shares of the Company. During the quarter ending March 31, 2012 The Company sold its 100% ownership of Amanasu Support Corporation, formerly named Amanasu Water Corporation (Water) to its parent company, Amanasu Corporation (Japan) for $10,000. Because the subsidiary had an excess of liabilities over the assets transferred on the sale, the excess was transferred to paid in capital. 8 FINANCIAL RESULTS Total Assets as at September 30, 2013 were $30,943 compared to $3,981 at December 31, 2012. Total current liabilities as at September 30, 2013 were $360,582 compared to $357,727 at December 31, 2012. The net loss from continuing operations for the nine months ended September 30, 2013 was $(25,893) compared with $(37,609) for the same period of the prior year. The reduced loss is due to decreases in administrative expense. LIQUIDITY AND CAPITAL RESOURCES The Company's minimum cash requirements for the next twelve months are estimated to be $15,000. This amount is comprised of the following estimated expenditures:$15,000 for miscellaneous expenses including interest and professional fees. The Company does have sufficient cash on hand to support its overhead for the next twelve months and there are no material commitments for capital at this time other than as described above.The Company does not have sufficient cash to pay its current liabilities.The Company will need to issue and sell shares to gain capital for operations or arrange for additional shareholder or related party loans.There is no current commitment for either of these fund sources. OFF-BALANCE SHEET ARRANAGEMENTS The Company has no off-balance sheet arrangements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. ITEM 4. MANAGEMENT'S REPORT ON DISCLOSURE CONTROLS AND PROCEDURES The Company carried out an evaluation of the effectiveness of the Company's disclosure controls and procedures (as defined by Rule 13a-15(e) under the Securities Exchange Act of 1934) under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer as of a date within 90 days of the filings date of Form 10Q. Based on and as of the date of such evaluation, the aforementioned officers have concluded that the Company's disclosure controls and procedures have not functioned effectively so as to provide information necessary whether: (i) this quarterly report on Form 10 Q contains any untrue statement of a material fact or omits to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report on Form 10 Q, and (ii) the financial statements, and other financial information included in this quarterly report on Form 10 Q, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this quarterly report on Form 10 Q. 9 PART II ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS Not applicable to smaller reporting companies. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Fifty thousand shares of common stock were sold in June of 2013 for $50,000.The proceeds will be used to provide needed working capital. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES None. ITEM 5. OTHER INFORMATION Not applicable. ITEM 6. EXHIBITS Furnish the Exhibits required by Item 601 of Regulation S-K (229.407 of this chapter). Exhibit 31 Certification Pursuant To Section 302 Of The Sarbanes-Oxley Act Of 2002. Exhibit 32 Certification Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002. 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* * The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused his report to be signed on its behalf by the undersigned thereunto duly authorized. Amanasu Techno Holdings Corporation Date: November 19, 2013 /s/ Atsushi Maki Atsushi Maki Chief Executive Officer Chief Financial Officer Chief Accounting Officer 11
